FILED
                            NOT FOR PUBLICATION                              OCT 05 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30391

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00057-SEH

  v.
                                                  MEMORANDUM *
JESSE LEE KNIFE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jesse Lee Knife appeals from the 63-month sentence imposed following his

guilty-plea conviction for two counts of assault resulting in serious bodily injury,

in violation of 18 U.S.C. §§ 1153(a) and 113(a)(6). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Knife contends that his sentence is unreasonable in light of United States v.

Booker, 543 U.S. 220 (2005), and 18 U.S.C. § 3553(a), because the district court

overstated the offense conduct and failed to sufficiently consider his history and

characteristics. The record reflects that the district court carefully considered the

18 U.S.C. § 3553(a) sentencing factors, including Knife’s history and

characteristics and his argument for a sentence below the advisory Guidelines

range, and provided a well-reasoned and thorough explanation for the sentence

imposed. The district court did not procedurally err, and the sentence is

substantively reasonable under the totality of the circumstances. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     09-30391